Mr. Justice Siddons
of the Supreme Court of the District of Columbia, who sat with the Court in the hearing and determination of the appeal, in the place of Mr. Chief Justice Shepard, delivered the opinion of the Court:
The defendant’s 3d and 8th instructions, quoted above, involve the various aspects of the grounds of the defendant’s motion for a directed verdict in his favor, and will therefore be considered in connection with this motion.
The two grounds upon which the motion for a directed verdict is based are: (1) The alleged bar of the plaintiff’s claim by the statute of limitations; and (2) that by reason of the statements of the plaintiff made to his aunt in May, 1908, and of the facts set forth in the bankruptcy proceeding, as appears in the testimony, he could not be heard to assert his claim upon which his action was brought. We will consider this last ground of the motion first.
• The contention of the appellant on this point is based upon the doctrine of estoppel. He urges that under the circumstances of the making of the alleged statements by the plaintiff to his aunt in May, 1908, and of the statements made by him in his *529petition in bankruptcy and in one of the schedules attached thereto, a case of estoppel is made out, and a large part of the defendant’s brief is devoted to a discussion of the doctrine and the citation of authorities claimed to bear out the position that the defendant takes in this regard.
The argument does not convince, and is founded upon a misconception of the doctrine itself. An estoppel in pais operates when a person, either by his language or conduct or both, misleads or induces another to alter or change his position in some respect, or influences his conduct in such a way so that it would work an injustice to the latter if the former were permitted thereafter to show that the language used or conduct exhibited by him was untrue or misleading. Sturm v. Boker, 150 U. S. 322, 37 L. ed. 1098, 14 Sup. Ct. Rep. 99.
This court, speaking through Mr. Justice Robb in the caso of Bowen v. Howenstein, 39 App. D. C. 585, Ann. Cas. 1913E, 1179, stated the doctrine thus: “The doctrine of estoppel in pais is founded upon principles of morality, and is intended to subserve the ends of justice. 'It is a doctrine, therefore, when properly understood and applied, that concludes the truth in order to prevent fraud and falsehood, and imposes silence on a party when in conscience and honesty he should not be allowed to speak.’ Van Rensselaer v. Kearney, 11 How. 297, 326, 13 L. ed. 703, 715,” — and repeats the language of the Supreme Court found in Henshaw v. Bissell, 18 Wall. 255, 271, 21 L. ed. 835, 840, to this effect: “An estoppel in pais is sometimes said to be a moral question. Certain it is that to the enforcement of an estoppel of this character, such as will prevent a party from asserting his legal rights to property, there must generally be some degree of turpitude in his conduct which has misled others to their injury. Conduct or declarations founded upon ignorance of one’s rights have no such ingredient, and seldom work any such result.”
A glance at the statements alleged to have been made by the plaintiff, upon which estoppel is predicated by the defendant, shows how far short they fall of the principles of the doctrine thus announced. The statements said to have been made by the *530plaintiff to his aunt in May, 1908, did not induce or lead her to take any action or refrain from taking any, nor, so far as appears in the testimony of the case, did they influence her conduct in any way. It is true that, in the defendant’s brief, it is suggested that, if the plaintiff had not made the statements claimed by the defendant to have been made by him to Ms aunt on the occasion in question, she “doubtless would have taken steps to protect herself and her estate, even to the extent of perpetuating the testimony of witnesses by means of appropriate proceedings.”
But this is surmise and speculation on the defendant’s part, and it certainly is not apparent what steps she could have taken to protect herself and her estate; and it is not to be overlooked that the defendant had the benefit of such testimony as he saw fit to develop as to what occurred in this interview between the plaintiff and his aunt, and that testimony was not developed in as satisfactory a way as ¿t might have been; for a witness, a Dr. Vincent, said by the defendant to" have been present at this interview, was not put upon the stand to testify to what occurred, nor does any explanation appear in the record as accounting for his failure to do so.
At the most, in the light of all of the testimony on this subject, and taking the most unfavorable view of it against the plaintiff, it amounts to a contradiction of the plaintiff, or an admission against interest, and of this contradiction or admission against interest the defendant had as full a benefit before the jury as he could expect from the method he pursued in establishing it. At most, it went to the weight of the plaintiff’s testimony or to his credibility, questions. exclusively for the jury to pass upon.
So far as the statements appearing in the plaintiff’s petition in bankruptcy and in the schedule attached thereto are concerned, it is enough to point out that there is nothing in the testimony to show that they were brought to the attention of the plaintiff’s' aunt, much less that she acted upon them or that her conduct was influenced thereby.
There was no error committed by the court in overruling the *531motion for a directed verdict in favor of the defendant upon this ground.
This brings us to the other and first ground of the motion, which is that the claim sued upon by the plaintiff was barred by the statute of limitations.
The theory of the defendant in support of this ground of the motion is that the cause of action, if any, accrued to the plaintiff on that day in April, 1908, when, responding to the desire of his aunt made known to him, the plaintiff and his wife moved from her house and never lived with her thereafter. This action of his, the defendant insists, amounted to a recognition by the plaintiff of the termination on the part of his aunt of the contract between them.
This argument is based upon a mistaken view of the contract. That contract, as the jury must have found by its verdict, was in substance that, if the plaintiff came to Washington and made his home with the aunt and remained with her the balance of her days and cared for her, she would make a will in his favor, and that he would be well paid for his services. When her will was offered for probate, after her death in July, 1910, it appeared that she had bequeathed a legacy of $50 only to him, and this will appears to have been executed on May 20, 1908, in the month following the going to the hospital of the aunt and testatrix, and the leaving by the plaintiff and his wife of the aunt’s house at her request, this will being the subject of a contest which was not finally disposed of until March 22, 1912, when the will was duly admitted to probate.
During the period of contest of the will, there was no legal representative of the estate of the aunt against whom an action could have been brought. Besides this, section 1266 of the Code of Law for the District of Columbia [31 Stat. at L. 1389, chap. 854, as amended by 32 Stat. at L. 542, chap. 1329] provides :
“Sec. 1266. Suits against decedents’ estates. — In suits against the estate of a deceased person, in computing the time of limitation the interval, not exceeding two years, between the death of the deceased and the granting of letters testa*532mentary or of administration shall not be counted as part of said time of limitation.”
At the earliest, it was not until the aunt died on July 10, 1910, that the plaintiff knew that she had not carried out. her cpntract to make a will in his favor. His action was instituted on August 27, 1912, a little more than two years and one month after the death of his aunt, and if there is deducted from this period of time, the time consumed in the contest over the will, a period in the language of the provision of the Code quoted above, “not exceeding two years,” the action was instituted when only a fraction over five months of the period of limitations under such circumstances had elapsed. There is no merit in this ground of the defendant’s motion.
For the foregoing reasons there was no error committed in overruling the motion for a directed verdict in favor of the defendant and in the refusal to grant the defendant’s third and eighth prayers for instructions.
There was plainly no error in admitting in evidence the certified copy of the order of the probate court of March 22, 1912, admitting the will of the' plaintiff’s aunt to probate. Although a copy of this order does not appear in the record before us, it is quite fair to infer that it contained, as is usual in such orders, the grant of letters testamentary to the executor named in the will, the present defendant, and it fixes the expiration of the time saved from the running of the statute of limitations by section 1266 of the Code.
Besides this, the plaintiff may have considered it desirable to meet the claim of the bar of the statute based upon the defendant’s theory that the cause of action accrued on April 20, 1908, when the plaintiff and his wife, at the request of the aunt, left her home. From that date to the date of the institution of this action on August 27, 1912, four years and four months and a few days elapsed, and deducting from that time the period from the date of the death of the testatrix to the date when the will was admitted to probate, will bring the institution of the action within the three-year period. There was *533no error in admitting this copy of the order of the probate court in evidence.
The last assignment of error is addressed to so much of the plaintiff’s prayer for instructions as left to the discretion of the jury to add to such principal sum as they might find the plaintiff entitled to, interest from the date of the aunt’s death to the date when the instruction was given.
It is enough to say that the court applied the correct rule in respect of this matter. Burke v. Claughton, 12 App. D. C. 183.
Finding no error in the record, the judgment must be affirmed, with costs, and it is so ordered. Affirmed.